Citation Nr: 0835456	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) and pacreatitis.

Entitlement to an initial rating in excess of 10 percent left 
ulnar nerve entrapment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2003, the veteran requested a Travel Board hearing 
in a Form 9 on issues that have since been resolved.  The 
veteran's most recent Form 9 submitted in May 2005, in 
connection with the current appeal, reflects that the veteran 
does not desire a Board hearing.  

The Board also notes that in June 2006, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.  

In April 2007, he submitted the record of a February 2007 MRI 
of the cervical spine in support of his claim for a higher 
initial rating for left ulnar nerve entrapment.  Although he 
did not waive his right to have this evidence initially 
considered by the RO, the record does not provide any 
information concerning the veteran's left ulnar nerve 
entrapment.  Therefore, no useful purpose would be served by 
remanding the case for RO consideration of this record.


FINDINGS OF FACT

1.  The veteran's GERD is manifested by pyrosis, dysphagia, 
and regurgitation; it is not productive of substernal or arm 
or shoulder pain.  

2.  The veteran's pancreatitis is productive of less than 
four typical attacks of abdominal pain per year.

3.  The veteran is right handed; his left ulnar nerve 
entrapment is manifested by no more than mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent GERD with pancreatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Codes 7346, 7347 (2007).  

2.  The criteria for a disability rating higher than 10 
percent for a left ulnar nerve entrapment are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial disability ratings 
for his service-connected GERD/pancreatitis and left ulnar 
nerve entrapment.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided with the 
required notice in a letter mailed in July 2002 and in an 
April 2006 Supplemental Statement of the Case.  Although the 
veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the RO readjudicate the claims based upon all evidence 
submitted prior to the certification of the appeal.  There is 
no indication or reason to believe that any ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO's 
were insignificant and non-prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

A 10 percent disability rating is warranted for a hiatal 
hernia if it is productive of two or more of the symptoms for 
the 30 percent rating but of lesser severity.  A 30 percent 
disability rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 60 percent disability rating is warranted when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.  38 C.F.R. § 4.124a, Diagnostic Code 7346.  

Pancreatitis warrants a 10 percent rating if there is at 
least one recurring attack of typical severe abdominal pain 
in the past year.  A 30 percent rating is warranted for 
moderately severe pancreatitis, with at least 4-7 typical 
attacks of abdominal pain per year, with good remission 
between attacks.  A 60 percent rating requires frequent 
attacks of abdominal pain, loss of normal body weight, and 
other findings showing continuing pancreatic insufficiency 
between attacks.  38 C.F.R. § 4.124a, Diagnostic Code 7347.  

Ratings under Diagnostic Codes 7346 and 7347 will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher rating 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Complete paralysis of the ulnar nerve of the minor upper 
extremity warrants a 50 percent rating.  Complete paralysis 
is manifested by "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, an 
inability to spread the fingers (or reverse), an inability to 
adduct the thumb; and weakened flexion of the wrist.  
Incomplete paralysis of the ulnar nerve of the minor upper 
extremity warrants a 30 percent rating if it is severe, a 20 
percent rating if it is moderate or a 10 percent rating if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than complete paralysis 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See the Note Following 38 C.F.R. § 4.124a.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability, except as noted 
below.  

Gastroesophageal Reflux Disease (GERD) and Pacreatitis

The veteran's GERD currently is assigned a 10 percent 
disability rating under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007), which pertains to evaluation of a hiatal hernia 
and under 38 C.F.R. § 4.114, Diagnostic Code 7347 (2007), 
pertaining to pancreatitis.  

The medical evidence of record shows that the veteran's GERD 
and pancreatitis do not warrant a rating in excess of 10 
percent.  

The veteran's service medical records note that the veteran 
reported symptoms of heartburn and intestinal pain.  He was 
diagnosed with GERD and ulcers.  The report of the veteran's 
retirement examination in February 1992 notes that the 
veteran had had stomach problems since 1982 and that he had a 
positive diagnosis of a tumor of the pancreas.

In a January 1996 VA outpatient treatment record, the veteran 
was diagnosed with dyspepsia and gastritis.  The biopsy was 
positive for helicobacter pylori.

An endoscopy conducted in June 2002 showed metaplasia of the 
fundas and body of the stomach.  The biopsy was positive for 
helicobacter pylori.

In a November 2002 outpatient treatment record, the treating 
physician noted that the veteran had intestinal metaplasia 
and had been treated with antibiotic for helicobacter pylori.  
Currently, the veteran was on Aciphex for GERD and his 
symptoms were controlled.

An August 2005 outpatient treatment record show that the 
veteran reported that he had no vomiting, abdominal pain, 
diarrhea or constipation.

In a December 2005 outpatient treatment record, the veteran 
was diagnosed with chronic macrocytic anemia, but there was 
no indication that it was due to the veteran's service-
connected disability. 

In March 2006, the veteran was afforded a VA examination for 
gastroesophageal reflux disease.  The veteran complained of 
burning when swallowing.  The veteran reported that he does 
not get liquid in his throat, mouth or sinuses.  Furthermore, 
he has not had recurrent pneumonia, bronchitis, laryngitis or 
pharyngitis.  He reported vomiting once or twice a week and 
having liquid stools three to four times a day.  He also 
stated his weight fluctuates as widely as five pounds.  The 
last time the veteran was admitted to the hospital for 
pancreatic inflammation was in November of 2002.  The veteran 
also stated that Zantac and Prevacid do not help.  The 
examiner opined that the veteran's esophagus, stomach and 
duodenum were normal, without evidence of abnormalities.  The 
veteran was diagnosed with GERD but the examiner stated that 
there was no objective evidence to support a diagnosis at 
this time but that he would await the March 2006 endoscopy. 

The March 2006 endoscopy biopsies were positive for 
intestinal metaplasia and helicobacter pylori.  The biopsy 
indicated that the veteran had mild chronic atrophic 
gastritis.

A March 2006 outpatient treatment record notes that the 
veteran had no diarrhea, constipation, vomiting, abdominal 
pain, or dysuria.  In April 2006, his status was noted to be 
unchanged.  

The medical records indicate that the veteran has complained 
of pyrosis, dysphagia and regurgitation; however, the 
objective findings have been minimal.  There is no medical 
evidence indicating that the GERD is productive of 
substernal, arm or shoulder pain or that it is productive of 
any significant impairment in health.  

The veteran also would not receive a higher rating under 
Diagnostic Code 7347 for pancreatitis.  During the VA 
examination, the veteran reported that the last time he was 
admitted to the hospital for pancreatic inflammation was in 
November of 2002.  A higher rating of 30 percent for 
pancreatitis is warranted if it is moderately severe and is 
accompanied with four to seven typical attacks of abdominal 
pain per year with good remission between attacks.  The 
objective medical evidence does not show that the veteran's 
pancreatitis has resulted in more than one attack of 
abdominal pain during any one year period during the initial 
evaluation period.  In addition, because the episodes of 
pancreatitis have been so infrequent, elevation of the rating 
based upon the combined impairment from the GERD and 
pancreatitis is not warranted. 


Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Ulnar Nerve Entrapment

On review of the merits of this claim, the Board concludes 
that the veteran's left ulnar nerve entrapment does not 
warrant a rating in excess of 10 percent.  

The veteran's service medical records show that in October 
1983, the veteran complained of left arm pain in the elbow 
with numbness in his 4th and 5th digits.  In September 1984, 
the veteran again complained of numbness and pain in his left 
hand.  His grip strength was normal but there was low pin 
prick sensation of ulnar nerve and his third and fourth 
fingers were hyperesthetic to light touch.  Service medical 
records dated in October 1984 and November 1984 also show 
complaints of ulnar nerve entrapment.

VA treatment records from September 2000 to August 2002, show 
that the veteran had neuropathy down his left arm accompanied 
by pain in his elbow and numbness in his fingers.

According to a December 2003 VA outpatient treatment record, 
the veteran reported that he had been having numbness in his 
left ring and middle finger with pain and sensitivity in his 
left elbow.  Upon examination, manual muscle tests were 4-5/5 
throughout both upper extremities.  There was a positive left 
elbow flexion test, and positive Tinel's tests at the left 
elbow and at the wrist Guyon canal.  The veteran's grip 
strength was in the 10th percentile for age and sex in his 
right hand and grip strength was below the 10th percentile in 
the left hand.  The veteran was diagnosed with ulnar 
neuropathy and carpal tunnel syndrome.

An April 2004 VA outpatient treatment record indicates that a 
heelbo was ordered for the veteran to wear to protect the 
ulnar nerve.  Grip strength was 58.5 in the right hand and 71 
in the left.

According to a November 2004 outpatient treatment record, the 
veteran complained that his arm was hurting and getting 
weaker.  Grip strength in the right hand was 51 and 46.5 in 
the left.  The veteran was fitted for an elbow splint to wear 
at night.

In March 2006, the veteran was afforded a VA examination.  
During the examination, the veteran reported that he had 
numbness along the fourth and fifth fingers with a constant 
aching level 7 to 8 in pain in the same distribution from the 
elbow to the fourth and fifth fingers.  The veteran was 
receiving no treatment for his pain.  The veteran explained 
that he had a brace but that it made his pain worse so he did 
not wear it.  The veteran is right hand dominant.  The 
veteran stated that he can not do much with his left arm but 
he is able to do activities of daily living.  

Upon examination, the veteran's strength testing to grab and 
resistance was within normal limits for age and bilaterally 
equal for the upper extremities (+5/5).  The veteran also had 
bilaterally equal thenar and hypothenar eminences without 
evidence of atrophy or hypertrophy.  Pin prick was decreased 
in the hands and then scattered on the forearms, left 
slightly greater than right.  There were no bruises, 
excoriations or signs of trauma consistent with significant 
neuropathy trauma.  The veteran had full range of motion of 
his left elbow.  The veteran had slight tenderness of the 
ulnar canal on the left elbow.  There was no effusions, 
erythema, or palpable deformities.  Dorsiflexion of the 
wrists was to 70 degrees and palmar flexion was to 80 degrees 
bilaterally.  Radial deviations were to 20 degrees and ulnar 
deviations were to 45 degrees bilaterally.  The Phalen's sign 
test and the Tinel's sign test were negative.  The examiner 
concluded that there were no clinical evidence to support a 
diagnosis of left ulnar neuritis.  

According to an April 2006 outpatient treatment record, the 
veteran reported that he was not wearing his elbow protector 
because it was too tight.  The veteran also never received an 
elbow splint.  The Tinel's test was positive in his left 
elbow.  The treating occupational therapist noted that his 
grip strength had improved.  Grip strength in the right hand 
was 57, 39, and 68.  Grip strength in the left hand was 57, 
65 and 68.  The 3-point-pinch test showed 10 percent on the 
right and left.  Lateral-pinch test was 27 seconds on the 
right and 24 seconds on the left.  

While the veteran alleges that this disability warrants a 
higher rating than 10 percent, the latest VA examination 
showed no clinical evidence to even support a diagnosis of 
left ulnar neuritis.  During the examination, the veteran's 
grip strength was normal and he reported that he was able to 
do activities of daily living.  Furthermore, in the April 
2006 treatment record, the occupational therapist opined that 
the veteran had improved in grip strength.  The veteran also 
reported that besides past occupational therapy, he was 
receiving no treatment for his disability.  

While the veteran complains of pain, none of the objective 
findings support the presence of more than mild incomplete 
paralysis of the left ulnar nerve.  The outpatient treatment 
records as well as the VA examination report do not provide 
any specific information or findings that would lead the 
Board to conclude that the incomplete paralysis more nearly 
approximates moderate than mild.  

The Board has considered all pertinent disability factors and 
all potentially applicable diagnostic codes but has found no 
basis for concluding that the veteran's left ulnar nerve 
entrapment warrants a higher schedular evaluation.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for any of the service-connected 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD/pancreatitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
left ulnar nerve entrapment is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


